NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                     Fed. R. App. P. 32.1




              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                    Submitted October 14, 2010*
                                     Decided October 25, 2010

                                                Before

                                KENNETH F. RIPPLE, Circuit Judge

                                DANIEL A. MANION, Circuit Judge

                                DIANE S. SYKES, Circuit Judge

No. 10‐1865                                            
                                                      Appeal from the 
DONELLY SMITH,                                        United States District Court for the 
          Plaintiff‐Appellant,                        Eastern District of Wisconsin.

        v.                                            No. 2:08‐cv‐00530‐AEG

SPENCER SIARNICKI and                                 Aaron E. Goodstein,
MIKE GOLLINGER,                                       Magistrate Judge
           Defendants‐Appellees.

                                              O R D E R

       Wisconsin inmate Donelly Smith appeals the denial of his second motion under Rule
60(b) of the Federal Rules of Civil Procedure seeking relief from a summary judgment
granted in favor of the defendants, two Wisconsin parole officials he had sued under
42 U.S.C. § 1983.  We affirm. 



        *
       After examining the briefs and record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and record.  See FED. R. APP. P. 34(a)(2)(c).
No. 10‐1865                                                                                  Page 2

       Smith sued Spencer Siarnicki, his parole officer, and Mike Gollinger, Siarnicki’s
supervisor, after being ordered to serve 90 days in jail for failing to complete a domestic‐
violence program required as part of his extended supervision.  In a written statement he
signed during an interview with Siarnicki, Smith said he stopped attending the program
due to a lack of funds.  Siarnicki and Gollinger recommended a penalty of confinement, and
the Department of Corrections sanctioned Smith with 90 days of incarceration.  See WIS.
STAT. § 302.113(8m)(b).

         Smith filed a complaint under § 1983, alleging that Siarnicki and Gollinger violated
his due‐process rights by sending him to jail without a hearing.  A magistrate judge,
presiding by consent, granted summary judgment for Siarnicki and Gollinger, concluding
that there was no dispute that Smith failed to comply with the conditions of his supervision. 
Smith did not appeal and instead moved four months later for relief from judgment on the
basis that he did not receive notice of the defendants’ filings or the court’s decision because
of problems receiving his mail while incarcerated.  The magistrate judge denied the motion,
explaining that Smith bore responsibility for not receiving his mail because he did not
update the court with his current address.  The court also noted that Smith had managed to
file a timely response to the defendants’ summary‐judgment motion while he was in prison
and that no mail addressed to him was ever returned as undeliverable.

       More than a month later, Smith filed a second motion for relief from judgment.  In
this motion Smith for the first time alleged that the court’s earlier decisions were procured
by fraud—namely, that Siarnicki and Gollinger fabricated the written statement in which
Smith admitted he stopped attending counseling.  The court denied the motion, stating that
Smith failed to present sufficient grounds to warrant relief under Rule 60(b).  

        On appeal Smith argues that the district judge did not properly apply Rule 60(b)(3),
under which fraud by an adverse party can be grounds for relief from final judgment.  But 
he has not shown how the defendants’ alleged fraud prevented him from fully and fairly
presenting his case.  See Wickens v. Shell Oil Co., Nos. 09‐2620 & 09‐2737, 2010 WL 3398160, at
*10 (7th Cir. Aug. 31, 2010); Cook v. City of Bella Villa, 582 F.3d 840, 855 (8th Cir. 2009); Ty Inc.
v. Softbellyʹs, Inc., 353 F.3d 528, 536 (7th Cir. 2003).  To the contrary, Smith had ample
opportunity to dispute the authenticity of his statement when he responded to Siarnicki and
Gollinger’s motion for summary judgment.  Yet it was not until his second motion for relief
from the judgment that he claimed the statement was fabricated.  Rule 60(b)(3) is not an
appropriate vehicle to allege fraud that could have been asserted before the entry of final
judgment.  See Gleash v. Yuswak, 308 F.3d 758, 761 (7th Cir. 2002); Bell v. Eastman Kodak Co.,
214 F.3d 798, 801 (7th Cir. 2000).  
No. 10‐1865                                                                               Page 3

         Smith also renews several arguments from his first postjudgment motion; namely,
that he never received notice of filings related to the underlying summary‐judgment
proceedings and that his pro se status relieves him of the obligation of complying with court
rules.  But the magistrate judge properly rejected those arguments because they were mere
disagreements with the court’s prior rulings.  Rule 60(b) is not a substitute for an appeal or a
means of extending the time for appellate review.  Gleash, 308 F.3d at 761.  If Smith was
dissatisfied with the district court’s ruling on his first postjudgment motion, then his
recourse was to appeal to this court, see Madej v. Briley, 371 F.3d 898, 899 (7th Cir. 2004), not
to file a second motion raising similar arguments.

       For the foregoing reasons, we AFFIRM the decision of the district court.